Title: Abigail Adams to Royall Tyler, 5 September 1784
From: Adams, Abigail
To: Tyler, Royall



Dear Sir


 5 September 1784
 



I have scarcly toucht a pen since I came from London nor have I written a single Letter to a Friend untill now. Mr. Tracy is here for a few days only. Part of that time I am under engagements abroad and part of it obliged to see company at home, which prevents my writing to severel of my Friends—who must not be dissapointed if several vessels arrive from London without Letters for it is only by private hands that we can convey them there and packets would be too expensive to them. In future I determine to write as I have leisure and embrace every opportunity I can find of forwarding them to London. You have learnt by Mr. Smith I hope long before this will reach you what may set your Heart and mind at ease, and I hope you are going on in Such a way as to give those who are disposed to befriend assist you no cause to repent their friendly disposition towards you. Europe has no charms to attach me to it disconnected with my family, nor ever can have, curiosity gratified, and I turn my thought to my lowly cottage, to my rough hewn Garden, as objects more pleasing than the Gay and really beautifull one which now presents itself to my view. My taste is too riggedly fixed to be warped by the Gay sun shine and Splendour of Parissian attractions, it is true that like or dislike you must eat drink and dress as they do. I will not say Sleep, for to that I have not conformd. I will not pretend to judge of a people by the Manners of a few individuals. The acquaintance I have had with several Gentlemen of this nation lead me to more favourable opinion of their exteriour, than what I have seen and heard respecting the other Sex. I shall however be better able to judge as I mix more with them. It is manners more than conversation which distinguish a fine woman in my Eye, so that my being unacquainted with the Language is not so material in this particular. A woman whose manners are modest and decent cannot fail of having some merit. Emelia on this account strikes where ever she appears, the old Abbes who are Mr. Adamses particular Friends call her une Ange and the Lady with whom I dined at Dr. Franklings, threw her self into a chair with this exclamation, une Belle figurer Monsieur Adams. Parissian dress with American neatness gives an advantageous appearence, and as you are a conissure in a Ladys dress I will tell you what it was: a white Lutestring Robe and petticoat, with hair drest and a white Gauze baloon Hat with a dress hankerchif ruffels &c. The Hat worn upon one side to give a little of the parissian appearence of fashion.
I have seen or rather been in company with but few French Ladies. I am going to go dine with my correspondent Madam Grand, when I return I will tell you how I like her. I beg to understand much better than I can speak the language. I venture to talk with my coiffeiur de femme, who is fluent enough as most of those kind of people are. She tells me that I shall Soon parley fransoize beinny parlaiz François fort bien, Mais Madomesel ne parler François ni Anglois.
